DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/16/2020, with respect to 112 rejections have been fully considered and are persuasive.  The amendments to the claims address the 112 issues raised. Specifically, claims 1, 12, and 14 have been amended to remove language directed towards a positional relationship between a face area and a body area different from the face area of a human.  Further, Examiner concurs with cited portion of Federal Circuit decision (Falko-Gunter Falkner v Inglis, 448 F.3d 1357, 1366 (Fed. Cir., 2006)) regarding the area estimation unit being configured to estimate a face area based on the body area of the human subject detected by the second detection unit.  The 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 9-10, filed 11/16/2020, with respect to the 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1, 12, and 14 have been amended to incorporate the subject matter of dependent claim 20.  The rejection of claim 20 under 103 over the combination of Luo, Kinjo, Terashima, and Funamoto was reversed in the Decision of Appeal dated 09/17/2020 on pages 14-15.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose or suggest the language of amended independent claims 1, 12, and 14.  Dependent claims 5-7, and 9 fall together accordingly.  The 103 rejections have been withdrawn.  Claims 1, 5-7, 9, 12, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485